           Case 2:19-cv-09034-CBM-KS Document 19 Filed 12/17/19 Page 1 of 2 Page ID #:94



                1
                2
                3
                4
                5
                6
                7
                8                     UNITED STATES DISTRICT COURT
                9                    CENTRAL DISTRICT OF CALIFORNIA
               10
               11 William Ryan Key, Peter Michael          CASE NO. 2:19-cv-09034-CBM-KSx
                  Mosely, Longineu Warren Parsons, and
               12 Sean Michael Wellman-Mackin,             Honorable Consuelo B. Marshall
               13             Plaintiffs,                  ORDER GRANTING STIPULATION
                                                           TO EXTEND TIME TO RESPOND TO
               14        v.                                INITIAL COMPLAINT
               15 Jarad A. Higgins p/k/a Juice WRLD,
                  Danny Lee Snodgrass Jr. p/k/a Taz        Complaint Served:      Nov. 18, 2019
               16 Taylor, Nicholas Mira, BMG Rights        Current Response Date: Dec. 9, 2019
                  Management (US) LLC d/b/a BMG            New Response Date:     Feb. 4, 2020
               17 Platinum Songs (US), Taz Taylor
                  Beats, LLC, Artist 101 Publishing
               18 Group, Nick Mira Publishing, Electric
                  Feel Music, Kobalt Music Services
               19 America, Inc., Songs of Universal, Inc.,
                  Grade A Productions, LLC, and
               20 Interscope Records,
               21             Defendants.
               22
               23
               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                     1
                    11736140.1
           Case 2:19-cv-09034-CBM-KS Document 19 Filed 12/17/19 Page 2 of 2 Page ID #:95



                1            The Court, having considered the Stipulation To Extend Time to Respond to
                2 the Complaint entered into by and between Plaintiffs William Ryan Key, Peter
                3 Michael Mosely, Longineu Warren Parsons, and Sean Michael Wellman-Mackin
                4 and Defendant Grade A Productions, LLC, through their respective counsel of
                5 record, and the Court having approved of the Stipulation for good cause shown,
                6
                7
                8            IT IS HEREBY ORDERED:
                9
               10            The time for Defendants Grade A Productions, LLC, Songs of Universal,
               11 Inc., and Interscope Records, a division of UMG Recordings, Inc. to answer, move
               12 against, or otherwise respond to the Complaint is extended until February 4, 2020.
               13
               14 Dated: DECEMBER 17, 2019
               15                                          Honorable Consuelo B. Marshall
                                                           UNITED STATES DISTRICT JUDGE
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                           2
                    11736140.1
